                                                                                                                        ·. -· 1
                                                                                                                         --·-


                                                                                      •\
                                                                                      ! -~
                                                                                             i;
                                                                                             f :
                                                                                                   "r-,
                                                                                                   . '-
                                                                                                          i
                                                                                                          :                      !'

                                                                                                                                .i

                                                                        [)( ,r . ..                                              i


                                                                                                                i/j5}~o,;,:J
                                                                            ,/\.   ;~-.

UNITED ST ATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                           D/\TL l l \                '· I ) ··.

------------------------------------------------------------X
LUPERIO NARANJO, SR.,
                                   Petitioner,                         16   CIVIL 7386 (JSR)(SLC)
                                                                                     13 CR 351-1

                 -against-                                                         JUDGMENT

UNITED STA TES OF AMERICA,
                      Respondent.
-----------------------------------------------------------X



        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

stated in the Court's Order dated January 13, 2020, the Report and Recommendation is adopted,

and the petition is dismissed with prejudice. In addition, because petitioner has not made a

substantial showing of the denial of a constitutional right, a certificate of appealability will not

issue. See 28 U.S.C. § 2253. Moreover, the Court certifies that any appeal from the Order would

not be taken in good faith, as petitioner's claim lacks any arguable basis in law or fact, and

therefore permission to proceed in forma pauperis is also denied. See 28 U.S.C. § l 915(a) (3).

Dated: New York, New York
       January 13, 2020


                                                                     RUBY J. KRAJICK

                                                                       Clerk of Court
                                                               BY:
